Case 1:21-mj-07004-JCB Document 2-1 Filed 01/19/21 Page 1 of 1




                                             21-mj-109




                                      Robin M.              Digitally signed by Robin M.
                                                            Meriweather
                                      Meriweather           Date: 2021.01.18 16:32:03 -05'00'


                                     3PCJO..FSJXFBUIFS
                                     6OJUFE4UBUFT.BHJTUSBUF+VEHF
